DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, in the reply filed on 4/26/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter in all the claims overlaps so much that it would not pose a serious burden to examine all the claims together.  This is not found persuasive because of the reasons set forth in the first sentence on page 6 of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The composition as claimed requires the cyclic monomer A2 which can be the (meth)acrylate (3) or the (meth)acrylamide (4), wherein the substituent R7 on the ring is a straight or branched alkyl group. However, the description includes R7 as a hydrogen. Page 13 of the specification lists examples of compounds (3) and (4) that include (meth)acryloyl morpholine, benzyl (meth)acrylate, phenoxyethyl (meth)acrylate, etc. These compounds are not representative of the formulae (3) and (4). Page 13 and the examples also include N-vinylpyrrolidone and N-vinylcaprolactam, which are neither (meth)acrylate nor (meth)acrylamide. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 7).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0023941 A1 to Ford et al.
Regarding claim 1, Ford discloses a UV-curable ink composition comprising, for instance, 15 wt% of diacetone acrylamide (DAAM, MW = 169) and 15 wt% of acryloyl morpholine (ACMO) (see Table 6). DAAM reads on the acrylamide compound A1, and ACMO reads on formula (4) of the cyclic compound A2. Claims 1, 4, 5 and 7 are therefore anticipated. 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0023924 A1 to Yamada.
Regarding claim 1, Yamada discloses a UV-curable ink composition comprising (A1) an acrylamide compound having an ester structure and a MW of 150-200 (abstract), and (A2) another polymerizable compound such as benzyl (meth)acrylate, 2-phenoxyethyl (meth)acrylate, cyclohexyl (meth)acrylate, tetrahydrofurfuryl .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0023924 A1 to Yamada.
Regarding claim 4, the composition of claim 1 is disclosed by Yamada as explained above. Yamada fails to give an example of the ink composition wherein the second polymerizable compound (A2) is one of the compounds recited in claim 4. Nevertheless, as the compound (A2) can be any of the compounds listed in paragraphs [0038], [0055], [0057], it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the ink composition by, for example, replacing the 2-phenoxyethyl acrylate (A2-1) in the ink compositions of examples 5-7 with isobornyl acrylate (A2-3) (see table 1) without expecting any consequences.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762